Per Curiam.

On April 17, 1969 this disciplinary proceeding was instituted against respondent charging, among other things, that he (1) appropriated to his own use the proceeds of a $19,521.23 check payable to an estate; (2) used a satisfaction piece to obtain a $12,266 check, the proceeds of which he appropriated to his own use; (3) converted to his own use the proceeds of a $14,288.82 check payable to the order of a client; (4) converted to his own use a $10,000 check payable to the order of a corporation, which sum was repaid after the corporation retained other counsel; (5) appropriated to his own use a $4,075 check payable to the order of a client; and (6) commingled clients’ funds with his own.
*306On April 30, 1969 respondent filed his answer in which he admitted the foregoing charges. With his answer he als'o submitted his formal resignation as a member of the Bar. On June 2, 1969 the issues raised by the petition and answer, and the question as to the acceptance of respondent’s resignation, were referred to a Justice of the Supreme Court to hear and report. Thereafter, on June 9, 1969, respondent was indicted by the Grand Jury in Suffolk County upon a number of charges of forgery and grand larceny. The indictment is pending in the County Court, Suffolk 'County.
On the court’s own motion, and upon the basis of respondent’s admissions in his answer and the tender of his resignation, respondent should be suspended from the practice of law, effective immediately, the suspension to continue until the further order of this court; and the hearing before the Justice of the Supreme Court to whom this proceeding was referred is stayed until the disposition of the pending criminal indictment against respondent.
Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.
On the court’s own motion in this proceeding to discipline respondent, an attorney, for professional misconduct, (1) respondent is suspended from the practice of law, effective immediately, the suspension to continue until the further order of this court, and (2) the hearing before the Justice of the Supreme Court to whom this proceeding was referred is stayed until the disposition of the pending criminal indictment against respondent.